Case 1:18-cv-23919-CMA Document 12 Entered on FLSD Docket 10/05/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-23919-CIV-ALTONAGA/Goodman

  BISMARCK JOSE FRECH GONZALEZ,

         Plaintiff,
  v.

  MJM STRUCTURAL CORP., et al.,

        Defendants.
  _____________________________________/

                                               ORDER

         THIS CAUSE came before the Court sua sponte. Defendants, MJM Structural Corp.,

  Henry Lew, and Benay Lew, appear to have been served (see Return of Service [ECF No. 11]).

  To better manage the orderly progress of the case, it is

         ORDERED that Defendants shall serve their combined response or separate answers to

  Plaintiff’s Amended Complaint [ECF No. 9] on or before October 19, 2018.

         DONE AND ORDERED in Miami, Florida, this 5th day of October, 2018.




                                                             _________________________________
                                                             CECILIA M. ALTONAGA
                                                             UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
